ALLOWABLE SUBJECT MATTER
Claims 1-6 and 8-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a security laminate having a laser-inscribable layer in which the top and bottom films are fused together in the inscribed regions, and the layers are present in the order specified in the claims with no intermediate layers between the bonding layer and bottom film and the bonding layer and laser-inscribable layer.
While Beyer-Meklenburg (U.S. Pub. 2008/0169638, now U.S. Pat. 7,758,079) describes an identity document laminate such as a passport book having laser-inscribable aluminum layer in between thermoplastic bonding layers and opaque thermoplastic polycarbonate, the laminate includes an intermediate layer between the bonding layer and the laser-inscribable layer, contrary to the claimed invention.
Chen-Ho (U.S. Pub. 2014/0197625, now U.S. Pat. 10,017,001) does not remedy this particular deficiency.
Suto (U.S. Pub. 2009/0033085) teaches a laser-inscribable metal layer next to a dielectric adhesive layer in a security document, but such a structure is not combinable with the laminate of Beyer-Meklenburg without changing the operation of the laminate of Beyer-Meklenburg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1-6 and 8-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759